Judgment unanimously affirmed. Memorandum: Defendant, by pleading guilty, forfeited his *661right to challenge whether hearsay or bolstering testimony should have been admitted before the Grand Jury (see, People v Campbell, 73 NY2d 481, 486; People v Taylor, 65 NY2d 1, 5). Additionally, this court lacks interest-of-justice jurisdiction to review the minimum indeterminate sentence mandated by statute for second felony offenders (People v Clark, 176 AD2d 1206, Iv denied 79 NY2d 854). (Appeal from Judgment of Monroe County Court, Maloy, J.—Criminal Possession Forged Instrument, 2nd Degree.) Present—Denman, P. J., Pine, Balio, Lawton and Doerr, JJ.